Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered. 
Response to arguments
 Claims 1, 10, and 17 have been amended. Claim 18 has been cancelled. Claims 19 has been added. Therefore, claims 1-17 and 19 are pending. 
Claims 1-17 and 19  are rejected under over  Smeets US pat.No 20020059518 in view of  Jurisch, US pat.No 20050021705 in further view of  Hahniche US pat.No 20150106826 in further view of Miura US pat.No 20120230555 in further view of Hoyos US pat.No 20160379211.    
Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities: As to claims 1, 10 and 17, the preamble of the claims recites “…a fieldbus interface for the transmission of measurement data…“, and the body of the claims recite  “ …the web server is configured to communicate to the external communicator via the communication interface only data that is not the measurement data “. It is clear that these two statements in the claims are conflicting.  Appropriate correction is required.
                                                                     Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 10 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 14 of US application number 15/994705. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the application number 15994705 and are anticipated by the claims 1, 9 and 14. See the table below.

This is a provisional obviousness double patenting rejection.   

Claims 1, 10, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 14 of US application number 16/813,195. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the application number 16/ 813, 195 and are anticipated by the claims 1, 9 and 14. See the table below.
 

This is a provisional obviousness double patenting rejection.   

                                                                     Comparison Table
Current Application
15/994,679
CO-pending Application
15/994705
1.    (Currently Amended) A method for secure communication with a field measuring device of process technology, wherein the field measuring device comprises a sensor, an evaluation unit, a fieldbus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system, and a communication unit with a communication interface, wherein a web server is implemented on the as an integral component of the field measuring device, wherein the web server  is configured to be externally accessed [[by]]via the communication interface, the method comprising:
upon contact by an external communicator with the web server via the communication interface, performing a first authenticity check of the external communicator by the field measuring device, and performing a second authenticity check of the external communicator; and
after successful completion of the first authenticity check and the second authenticity check, authorizing further communication of the external communicator with the web server by the field measuring device;
wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; and
wherein the  web server is configured to communicate to the external communicator via the communication interface only data that is not  the measurement data .


storing a plurality of scopes of rights in the field measuring device, wherein each scope of rights defines to what extent the information technology content of the field measuring device can be accessed;
storing a plurality of public keys of a corresponding plurality of asymmetrical key pairs in the field measuring device[[,]];
assigning each public key a scope of rights[[, and]];.
storing at least one private key of the corresponding plurality of asymmetric key pairs in the external communicator;
upon establishing contact of the external communicator with the field measuring device via the communication interface, the external communicator identifies itself by a public-key authentication with the stored private key to the field measuring device;
authenticating the external communicator using a suitable public key stored in the field measuring device; and
after successful authentication, opening an operating session in which the external communicator is granted access to the information technology content of the field measuring device, namely in the scope of rights of the public 
 

a sensor;
an evaluation unit;
a field bus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system; and
a communication unit having a communication interface and a web server implemented on the communication unit as an integral component of the field measuring device, wherein the web server is configured to be externally accessed via the communication interface;
wherein upon contact by an external communicator with the web server via the communication interface, a first authenticity check of the external communicator is carried out by the field measuring device and a second authenticity check of the external 
wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; and wherein the  web server is configured to communicate to the external communicator via the communication interface only data that is not  the measurement data.  
h, comprising:
a sensor[[,]];
an evaluation unit[[,]];
a fieldbus interface for the transmission of measured data detected and provided by the field measuring device to other bus devices and/or to a process control system[[,]]; and
a communication interface, wherein information technology content of the field measuring device is externally accessible for an external communicator via the communication interface and wherein the information technology content is not the actual measurement data[[,]];
wherein a plurality of scopes of rights is stored in the field measuring device, wherein each scope of rights defines to what extent the information technology content of the field measuring device can be accessed;

upon establishing contact of the external communicator with the field measuring device via the communication interface, the external communicator identifies itself by a public-key authentication with the stored private key to the field measuring device, the field measuring device authenticates the external communicator using a suitable public key stored in the field measuring device[[,]]; and
after successful authentication, the field measuring device opens an operating session in which the external communicator is granted access to the information technology content of the field measuring device, namely in the scope of rights of the public key corresponding to the suitable private key.


(i)    establishing communication between a web servewherein the web server is an integral component of the field measuring device and the
client computer is disposed external relative to the field measuring device:
(ii)    using the field measuring device to perform a first authenticity check of the client computer, the first authenticity check not involving a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality;
(iii)    performing a second authenticity check of the client computer, the second authenticity check not involving a CAPTCHA functionality; and
(iv)    after successful completion of the first authenticity check and the second authenticity check, authorizing further communication  of the client computer with the web server;
wherein the web server is configured to communicate to the external communicator only data that is not measurement data detected and provided by the
field measuring device.
 

storing a first scope of rights and a second scope of rights in a field measuring device, wherein the first scope 
storing a first public key of a first asymmetric key pair, and a second public key of a second asymmetric key pair, in the field measuring device;
assigning the first public key to the first scope of rights, and the second public key to the second scope of rights;
storing a first private key of the first asymmetric key pair in a first external communicator having external access to the field measuring device via a communication interface thereof;
upon establishing contact of the first external communicator with the field measuring device via the communication interface, the first external communicator identifying itself using the first private key;
authenticating the first external communicator using the first public key stored in the field measuring device; and
after successful authentication of the first external communicator, granting the first external communicator access to the first IT contents defined by the first scope of rights.




                                                                    Claims Comparison Table
Current Application
15/994,679
Co-pending Application
16/813,195
1.    (Currently Amended) A method for secure communication with a field measuring device of process technology, wherein the field measuring device comprises a sensor, an evaluation unit, a fieldbus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system, and a communication unit with a communication interface, wherein a web server is implemented on the communication unit as an integral component of the field measuring device, wherein the web server [[can]] is configured to be externally accessed [[by]]via the communication interface, the method comprising:
upon contact by an external communicator with the web server via the communication interface, performing a first authenticity check of the external communicator by the field measuring device, and performing a second authenticity check of the external communicator; and
after successful completion of the first authenticity check and the second authenticity check, authorizing further communication of the external communicator with the web server by the field measuring device;

wherein the  web server is configured to communicate to the external communicator via the communication interface only data that is not  the measurement data .


storing a plurality of scopes of rights in the field measuring device, wherein each scope of rights defines to what extent the information technology content of the field measuring device can be accessed;
storing a plurality of public keys of a corresponding plurality of asymmetrical key pairs in the field measuring device[[,]];
assigning each public key a scope of rights[[, and]];.

upon establishing contact of the external communicator with the field measuring device via the communication interface, the external communicator identifies itself by a public-key authentication with the stored private key to the field measuring device;
authenticating the external communicator using a suitable public key stored in the field measuring device; and
after successful authentication, opening an operating session in which the external communicator is granted access to the information technology content of the field measuring device, namely in the scope of rights of the public key corresponding to the suitable private key.
 

a sensor;
an evaluation unit;
a field bus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system; and
a communication unit having a communication interface and a web server implemented on the communication unit as an integral component of the field measuring device, wherein the web server is configured to be externally accessed via the communication interface;
wherein upon contact by an external communicator with the web server via the communication interface, a first authenticity check of the external communicator is carried out by the field measuring device and a second authenticity check of the external communicator is carried out, wherein, after successful completion of the first authenticity check and the second authenticity check, further communication of the external communicator with the web server is authorized by the field measuring device; and
wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; and
wherein the  web server is configured to communicate to the external communicator via the communication interface only data that is not  the measurement data .

h, comprising:
a sensor[[,]];
an evaluation unit[[,]];
a fieldbus interface for the transmission of measured data detected and provided by the field measuring device to other bus devices and/or to a process control system[[,]]; and
a communication interface, wherein information technology content of the field measuring device is externally accessible for an external communicator via the communication interface and wherein the information technology 
wherein a plurality of scopes of rights is stored in the field measuring device, wherein each scope of rights defines to what extent the information technology content of the field measuring device can be accessed;
a plurality of public keys of a corresponding plurality of asymmetrical key pairs are stored in the field measuring device and each public key is assigned a scope of rights, wherein at least one private key of the corresponding plurality of asymmetric key pairs is stored in the external communicator.
upon establishing contact of the external communicator with the field measuring device via the communication interface, the external communicator identifies itself by a public-key authentication with the stored private key to the field measuring device, the field measuring device authenticates the external communicator using a suitable public key stored in the field measuring device[[,]]; and
after successful authentication, the field measuring device opens an operating session in which the external communicator is granted access to the information technology content of the field measuring device, namely in the scope of rights of the public key corresponding to the suitable private key.


wherein the web server is an integral component of the field measuring device and the
client computer is disposed external relative to the field measuring device:
(ii)    using the field measuring device to perform a first authenticity check of the client computer, the first authenticity check not involving a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality;
(iii)    performing a second authenticity check of the client computer, the second authenticity check not involving a CAPTCHA functionality; and
(iv)    after successful completion of the first authenticity check and the second authenticity check, authorizing further communication  of the client computer with the web server;
wherein the web server is configured to communicate to the external communicator only data that is not measurement data detected and provided by the field measuring device.



storing a first public key of a first asymmetric key pair, and a second public key of a second asymmetric key pair, in the field measuring device;
assigning the first public key to the first scope of rights, and the second public key to the second scope of rights;
storing a first private key of the first asymmetric key pair in a first external communicator having external access to the field measuring device via a communication interface thereof;
upon establishing contact of the first external communicator with the field measuring device via the communication interface, the first external communicator identifying itself using the first private key;
authenticating the first external communicator using the first public key stored in the field measuring device; and
after successful authentication of the first external communicator, granting the first external communicator access to the first IT contents defined by the first scope of rights.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-6 and 10, 12-14, 15-16 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Smeets US pat.No 20020059518 in view of  Jurisch, US pat.No 20050021705.             

Claims 1, 10, 17,  Smeets discloses upon contact by an external communicator with the web server via the communication interface, performing a first authenticity check of the external communicator by the field measuring device, and performing a second authenticity check of the external communicator; (See Smeets, [0013] and [0036] and fig 3 When an external entity, such as device 270 in FIG. 2, wants to access a particular function Fn in the system 200 (in the embodiment of FIG. 2, Fn will be either F1 or F2), it announces during the initial phase of making a contact with the system that it wants this access (communication between the system and the external device is via any appropriate data channel, indicated in FIG. 2 by arrow 280). Towards this end, the external device 270 may send a signal called "n-select" indicating the function (level) choice. Upon receiving the n-select signal, the processing device 102 stores the requested level in PSRAM 116, specifically, in the element 272 designated "Access level"; and then executes the authentication code that uses the access level data to select the correct public key PKn to be used, and performs the authentication process with the selected key. The step of conducting an authentication process comprises the step of conducting a first authentication process which includes using a first key, and the method further includes the step of conducting a second authentication process 
wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; (See Smeets, [0013] and [0036] and fig 3 When an external entity, such as device 270 in FIG. 2, wants to access a particular function Fn in the system 200 (in the embodiment of FIG. 2, Fn will be either F1 or F2), it announces during the initial phase of making a contact with the system that it wants this access (communication between the system and the external device is via any appropriate data channel, indicated in FIG. 2 by arrow 280). Towards this end, the external device 270 may send a signal called "n-select" indicating the function (level) choice. Upon receiving the n-select signal, the processing device 102 stores the requested level in PSRAM 116, specifically, in the element 272 designated "Access level"; and then executes the authentication code that uses the access level data to select the correct public key PKn to be used, and performs the authentication process with the selected key. The step of conducting an authentication process comprises the step of conducting a first authentication process which includes using a first key, and the method further includes the step of conducting a second authentication process which includes using a second key which is generated using a second key code created during the first authentication process. Examiner note: In rejecting this limitation, examiner cannot interpret the disclosure of Smeets, Smeets does not disclose or refer to CAPTCHA authentication, therefore the first and second authenticity check are expressly not a CAPTCHA)
Smeets does not appear to explicitly disclose a method for secure communication with a field measuring device of process technology, wherein the field measuring device comprises a sensor, an evaluation unit, a fieldbus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system, and a communication unit with a communication interface, wherein a web server is implemented on the communication unit as an integral component of the field measuring device, wherein the web server is configured to be externally accessed  via the communication interface, the method comprising: 

and wherein the web server is configured to  communicate to the external communicator via the communication interface only data that is not the measurement data.     
However, Jurisch discloses  a method for secure communication with a field measuring device of process technology, wherein the field measuring device comprises a sensor, an evaluation unit, a fieldbus interface for the transmission of measurement data detected and provided by the field measuring device to other bus devices and/or to a process control system, and a communication unit with a communication interface, wherein a web server is implemented on the communication unit as an integral component of the field measuring device, wherein the web server is configured to be externally accessed  via the communication interface, (See Jurisch, fig 4 and [ 0047 ]; the field device 33 has an HTTP server 34. The field device 33 stores HTML pages 35 which comprise information specific to this field device 33. By way of example, the HTML pages 35 contain an HTML representation of the front view of the field device 33. The HTML pages 35 are specifically in tune with the field device 33 and can be retrieved from the HTTP server 34 in the field device 33 by the user personal computer 30 by means of an HTTP download. The requesting of the HTML pages 35 from the field device 33 can be triggered by means of the input of an URL (URL--"Uniform Resource Locator") in the browser facility 31 or by using the reference from another HTML page ("link").) the method comprising: 
and after successful completion of the first authenticity check and the second authenticity check, authorizing further communication of the external communicator with the web server by the field measuring device. (See  [0074]; [0074] Security-related actions on the field device 33 (switching, controlling, erasing buffers, . . . ) are protected by authentication protocols, e.g. using a hash function and a key generated by the field device 33. This means that the connection protocol cannot be used to infer passwords which have been input. This method is used to take a message of arbitrary length and form a 128-bit information item, the "message digest", which will be attached to the original message. The receiver (field device 33) compares the "message digest" with the one ascertained by the field device 33 
Smeets and Jurisch  are analogous art because they are from the same field of endeavor which is data communication security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smeets with the teaching of Jurisch to include the web server communication because it would have allowed the operation of the field device as part of a network connection. 

Claim 2, the combination of Smeets and Jurisch discloses the method according to claim 1, wherein a feature of the external communicator of at least one of the following identification categories is checked in the first authenticity check and the second authenticity check: the individual, immaterial identification knowledge of a human external communicator, the possession of a physical or immaterial identifier, a biometric feature of a human external communicator. (See Smeets, [0011]; access to each of a plurality of functions in a system requires authentication by a process which utilizes a particular key corresponding to each function.)Claim 3, the combination of Smeets and Jurisch discloses the method according to claim 2, wherein features of different identification categories are checked in the first authenticity check and the second authenticity check. (See Smeets, [0014]; a second authentication process is conducted utilizing a second, private key, or session key, which is computed from a second key code, or session key code, established during the first authentication process.)Claim 4, the combination of Smeets and Jurisch discloses the method according to claim 2, wherein the individual, immaterial identification knowledge of a human external communicator is a password, a personal identification number (PIN), or the answer to a security question. (See Smeets, 

Claim 12, the combination of Smeets and Jurisch  disclose to perform a method for securing communication including the following steps: upon contact by the external communicator with the web server via the communication interface, performing the first authenticity check of the external communicator by the field measuring device, and performing the second authenticity check of the external communicator; (See Smeets, [0013] and [0036] and fig 3 When an external entity, such as device 270 in FIG. 2, wants to access a particular function Fn in the system 200 (in the embodiment of FIG. 2, Fn will be either F1 or F2), it announces during the initial phase of making a contact with the system that it wants this access (communication between the system and the external device is via any appropriate data channel, indicated in FIG. 2 by arrow 280). Towards this end, the external device 270 may send a signal called "n-select" indicating the function (level) choice. Upon receiving the n-select signal, the processing device 102 stores the requested level in PSRAM 116, specifically, in the element 272 designated "Access level"; and then executes the authentication code that uses the access level data to select the correct public key PKn to be used, and performs the authentication process with the selected key. The step of conducting an authentication process comprises the step of conducting a first authentication process which includes using a first key, and the method 
the field measuring device includes  device technology to be automatically executable, by appropriate programming and/or hardware implementation of the evaluation unit and/or the communication unit. (See Jurisch, [0003] and  fig 4.)
and after successful completion of the first authenticity check and the second authenticity check, authorizing further communication of the external communicator with the web server by the field measuring device. (See Jurisch, [0074])
Claim 13, the combination of Smeets and  Jurisch does not appear to explicitly disclose the field measuring device according to claim 10, wherein the communication interface of the communication unit is designed as a wireless interface.
However, Hahniche discloses wherein the communication interface of the communication unit is designed as a wireless interface. (See Hahniche, [0004]; wireless)
Smeets, Jurisch and Hahniche are analogous art because they are from the same field of endeavor which is data communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smeets and Jurisch with the teaching of Hahniche to include the wireless functionality because it would have allowed  wireless connection to the field device. 

Claim 14, the combination of Smeets and Jurisch discloses the field measuring device according to claim 10, wherein the communication interface of the communication unit is designed as a wired Ethernet interface. (See Jurisch, [0038])
Smeets and Jurisch are analogous art because they are from the same field of endeavor which is data communication. It would have been obvious to a person of ordinary skill in the art before the effective 

Claim 15, the combination of  Smeets and  Jurisch discloses  the method according to claim 1, wherein the external communicator is a client computer. (See Smeets, [0036]) 

Claim 16, the combination of  Smeets and  Jurisch discloses   the method according to claim 1, wherein at least one of the first authenticity check and the second authenticity check involves retrieving  a feature of the external communicator. (See Smeets, [0036]) 

Claim 19. The combination of Smeets and  Jurisch discloses the method according to claim 1, wherein the web server is configured to communicate to the external communicator via the communication interface data that is not relevant to a process measured by the field measuring device. (See Jurisch, fig 4)

Claim 7 is rejected under 35 USC 103 as being unpatentable over Smeets US pat.No 20020059518 in view of Jurisch US pat.No 20050021705   in further view of Hoyos US pat.No 20160379211.  

Claim 7, the combination of Smeets and Jurisch does not appear to explicitly disclose the method according to claim 2, wherein the biometric feature of a human external communicator is a fingerprint, facial contours, the voice, the iris of the eye, the retina of the eye, handwriting, hand geometry or the palm line structure. 
However, Hoyos discloses wherein the biometric feature of a human external communicator is a fingerprint, facial contours, the voice, the iris of the eye, the retina of the eye, handwriting, hand geometry or the palm line structure. (See Hoyos, [0007]; as a biometric is a biological characteristic (such as a fingerprint, the geometry of a hand, Retina pattern, iris shape, etc.))
Smeets, Jurisch and Hoyos are analogous art because they are from the same field of endeavor which is data communication. It would have been obvious to a person of ordinary skill in the art before the . 
Claims 8-9 is rejected under 35 USC 103 as being unpatentable over Smeets US pat.No 20020059518 in view of  Jurisch US pat.No 20050021705 in further view of Miura US pat.No 20120230555. 
Claim 8, the combination of Smeets and Jurisch does not appear to explicitly disclose the method according to claim 1, wherein in the case of a failed first authenticity check and/or second authenticity check, the field measuring device signals the failed attempt and a repetition of the authenticity checks only takes place after a predetermined time interval. 
However, Miura discloses wherein in the case of a failed first authenticity check and/or second authenticity check, the field measuring device signals the failed attempt and a repetition of the authenticity checks only takes place after a predetermined time interval. (See Miura, [0225]; when authentication fail the process of authentication is repeated )
Smeets, Jurisch and Miura are analogous art because they are from the same field of endeavor which is data communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smeets and Jurisch with the teaching of Miura to include the repetition of the authentication because it would have allowed a legitimate user to still able to access the access after one failure.Claim 9, the combination of Smeets and Jurisch does not appear to explicitly disclose the method according to claim 8, wherein the field measuring device only signals to the external communicator that the authenticity checks have failed altogether, but not which of the two authenticity checks have failed or whether both authenticity checks have failed. 
However, Miura discloses wherein the field measuring device only signals to the external communicator that the authenticity checks have failed altogether, but not which of the two authenticity checks have failed or whether both authenticity checks have failed. (See Miura, [0225]; when authentication fail the process of authentication is repeated)
.

Claim 11 is rejected under 35 U. S. C 103 as being unpatentable over Smeets US pat.No 20020059518 in view of  Jurisch, US pat.No 20050021705 in further view of  Hahniche US pat.No 20150106826.   

Claim 11, the combination of Smeets and Jurisch does not appear to explicitly disclose the field measuring device according to claim 10, wherein the field bus interface is an analog current interface, a digital Highway Addressable Remote Transducer (HART) interface or a Profibus interface.  
However, Hahniche discloses wherein the field bus interface is an analog current interface, a digital Highway Addressable Remote Transducer (HART) interface or a Profibus interface. (See Hahniche, [0005])
Smeets, Jurisch and Hahniche are analogous art because they are from the same field of endeavor which is data communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smeets and Jurisch with the teaching of Hahniche to include the web server communication because it would have allowed servicing at least one field device of automation technology by means of a servicing unit connected or connectable with the field device. (See Hahniche, [0001])
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hermes, US pat.No 2008029471. 
Sharpe, US pat.No 6094600.
Tandon, US pat.No 20090276486.
Ye, US pat.No 20150121486.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/JOSNEL JEUDY/Primary Examiner, Art Unit 2438